Case 1:20-cv-24374-BB Document 26 Entered on FLSD Docket 01/12/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-24374-BLOOM/Otazo-Reyes

 MARGLLI GALLEGO,

        Plaintiff,

 v.

 IVETTE PEREZ, et al.,

       Defendants.
 ________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendants’ Expedited Motion to Stay Case and

 to Vacate or Suspend Scheduling Order, ECF No. [23] (“Motion”). In the Motion, Defendants

 request the Court stay the case and suspend all deadlines and obligations set forth in the Scheduling

 Order, ECF No. [19], until the Court resolves Defendants Luffi’s and Perez’s motion to dismiss,

 ECF No. [22]. In response, Plaintiff filed a Stipulation on January 11, 2021, stipulating that the

 relief requested in the Motion is “well taken.” ECF No. [25] (citing Howe v. City of Enterprise,

 861 F.3d 1300 (11th Cir. 2017) and McDowell v. Gonzalez, No. 19-cv-23110 (S.D. Fla. Nov. 12,

 2019, ECF No. [58]). Upon review, the Court agrees.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. The Motion, ECF No. [23], is GRANTED.

        2. The case is STAYED pending resolution of Defendants’ motion to dismiss, ECF No.

            [22].

        3. The Court will enter an amended scheduling order following disposition of Defendants’

            motion to dismiss.
Case 1:20-cv-24374-BB Document 26 Entered on FLSD Docket 01/12/2021 Page 2 of 2

                                              Case No. 20-cv-24374-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on January 12, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
